*1051Under the facts of this case, the Supreme Court properly directed the Motor Vehicle Accident Indemnification Corporation (hereinafter MVAIC) to interpose an answer to the complaint (see Insurance Law § 5214; see generally Tirado v Miller, 75 AD3d 153 [2010]). MVAIC’s contention that the plaintiffs motion should have been denied because he failed to comply with Insurance Law § 5208, is raised for the first time on appeal and, thus, is not properly before this Court (see Luciano v Our Lady of Sorrows School, 79 AD3d 705 [2010]; Spagnole v Staten Is. Univ. Hosp., 77 AD3d 816 [2010]; Matter of Insurance Co. of N. Am. v Kaplun, 274 AD2d 293, 299-300 [2000]). Rivera, J.E, Dillon, Hall and Roman, JJ., concur.